ITEMID: 001-59434
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF SCHIAPPACASSE v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in 1961 and is currently residing in Turin. He is an officer in the Italian Army.
8. On 7 August 1990 Mr G.B. filed a criminal complaint against the applicant, stating that in December 1989 the latter, in his capacity as officer, had forced two recruits to give him money. On 20 August 1990, however, Mr G.B. withdrew his complaint, considering that the recruits’ version was not credible.
9. In an order of 25 May 1992, the Cosenza investigating judge committed the applicant for trial, commencing on 13 May 1993 before the Cosenza District Court on a charge of extortion.
10. A number of hearings took place. They were postponed either by reason of legitimate impediment of the applicant, or because of witnesses’ absence, or finally because of lawyer’s strikes. On 17 September 1996 the two recruits were examined. On 18 December 1997 and 5 February 1998, Mr G.B. and three other witnesses were examined.
11. In a judgment of 5 February 1998, filed with the registry on 25 February 1998, the Cosenza District Court acquitted the applicant. This decision became final on 19 April 1998.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
